Citation Nr: 0817856	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-35 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
non-service-connected pension benefits in the original amount 
of $13, 949.90.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
January 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a determination dated in January 2006 by the 
Department of Veterans Affairs (VA) Debt Management Center 
(DMC) at Fort Snelling, Minnesota, which found that the 
veteran had not timely filed an application for a waiver of 
indebtedness.

The Board acknowledges the contention of the veteran's 
representative at a March 2008 Board hearing that the issue 
on appeal is broader than whether the veteran timely filed an 
application for a waiver of recovery of a VA overpayment.  
See March 2008 Board hearing transcript (Tr.), p. 2.  
Specifically, the representative argued that "we have an 
issue of whether the entire debt was justified."  However, 
after reviewing the procedural history of this case, and the 
contentions of the veteran and his representative, the Board 
finds that there has been no actual dispute raised as to 
whether creation of the debt was proper.  The veteran has not 
contended at his hearing or beforehand that he was not a 
fugitive felon as of June 30, 2003, which is the underlying 
cause of creation of the debt; nor was there any notice of 
disagreement with creation of the debt received in response 
to the December 2004 letter notifying him of creation of the 
debt.  In fact, the veteran has submitted to VA a copy of the 
June 2, 2003, Probable Cause Statement against him; the June 
30, 2003, Criminal Docket Sheet reflecting that a complaint 
and affidavit had been filed against him; and a subsequent 
Docket Sheet of a proceeding in August 2005 reflecting his 
guilty plea and the judgment against him.  His contentions at 
his Board hearing were that he did not know he was a fugitive 
felon until receiving the December 2004 letter notifying him 
of his resulting debt to VA; and that he did not receive an 
earlier March 2004 letter from VA providing him an 
opportunity submit evidence showing that he was not a 
fugitive felon.  (Tr. at p. 4.)  In his October 2005 letter 
to the Debt Management Center, he contended that he did not 
have ability to pay the debt, that he had no knowledge that 
he was a fugitive felon until he received a letter from VA 
telling him so in December 2004, and that he should not be 
held responsible for something that he had no knowledge of 
until VA told him about it.  These are contentions which, 
even if substantiated, would in no way touch upon whether 
creation of the debt was proper, but rather would be factors 
in determining whether a waiver of recovery of the 
overpayment by VA was proper.  Specifically, these are 
factors relevant to whether the veteran is to blame for 
creation of the debt, whether he has ability to repay the 
debt, and whether it would be fair to hold him accountable 
for creation of the debt.  Accordingly, there being no actual 
dispute as to whether creation of the debt owed to VA was 
proper, the Board will proceed to make a determination on the 
matter decided by the RO.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).


FINDINGS OF FACT

1. The appellant was notified of the overpayment by a letter 
dated December 23, 2004.

2. The appellant's request for a waiver of recovery of the 
overpayment was received on October 26, 2005.


CONCLUSION OF LAW

The appellant's request for waiver of recovery of the 
overpayment of indebtedness in the original amount of 
$13,949.90 was not timely filed, and a waiver may not be 
granted. 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for many VA benefits.  However, the Court of Appeals for 
Veterans Claims has held that the notice and duty-to-assist 
provisions of the Veterans Claims Assistance Act of 2000 do 
not apply to claims for waiver of recovery of overpayment.  
See Barger v. Principi, 16 Vet. App. 132 (2002).

Factual Analysis

The issue on appeal in this case is whether the appellant has 
submitted a timely request for waiver of recovery of an 
overpayment of pension benefits in the original amount of 
$13,949.90.  Under the applicable regulations, a request for 
waiver of a debt, other than for loan guaranty, shall only be 
considered if made within 180 days following the date of a 
notice of the indebtedness to the debtor.  The 180 day period 
may be extended if the individual requesting waiver 
demonstrates to the Chairperson of the Committee that, as a 
result of an error by either VA or the postal authorities, or 
due to other circumstances beyond the debtor's control, there 
was a delay in such individual's receipt of the notification 
of indebtedness beyond the time customarily required for 
mailing, including forwarding.  If the requester does 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the Chairperson shall direct that 
the 180-day period be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  38 
C.F.R. § 1.963; see also 38 U.S.C.A. § 5302 (West 2002).

In this case, the RO sent to the veteran a letter dated in 
March 2004 notifying him that VA had received information 
from law enforcement authorities indicating that he was a 
fugitive felon, because he was the subject of an outstanding 
warrant.  The letter notified him that VA would provide him 
at least 60 days to submit information showing that he was 
not a fugitive felon, and that "[t]his will give you an 
opportunity to clear that warrant with the agency that issued 
it or advise VA if you believe we have the wrong person."  
Otherwise, his VA non-service-connected pension payments 
would be stopped.  A December 15, 2004, letter notified the 
appellant that the reduction of his VA benefits was effective 
June 30, 2003, which was the date that the warrant for his 
arrest was issued.  The appellant was notified that the 
adjustment in benefits resulted in an overpayment of benefits 
and he would be notified shortly of the exact amount of the 
overpayment.  On December 23, 2004, the appellant was 
notified of the overpayment indebtedness of $13,949.90, the 
right to request a waiver of recovery of the indebtedness, 
and the 180 day time limit for requesting a waiver.  He was 
informed that withholding of VA benefits for the purpose of 
recovering the overpayment was scheduled to begin in March 
2005.

The appellant's request for waiver of overpayment was 
received on October 26, 2005.  Review of the claims file 
shows no documents which could be construed as a request for 
waiver prior to October 26, 2005.

By a decision dated in January 2006, the DMC denied the 
veteran's request for waiver of recovery of an overpayment on 
the basis that his request was untimely.  This determination 
pointed out that in the December 23, 2004, Debt Management 
Center (DMC) letter to the appellant, he was notified of his 
indebtedness, his right to request waiver, and of the 180 day 
time limit for filing an application for waiver.  He was 
notified that this time limit is imposed by both statute and 
regulation, and that VA was required to deny his waiver 
request because he failed to submit his application for 
waiver within 180 days of the date of the notification.  

Ultimately, the evidence of record shows that the appellant's 
request for waiver of overpayment was not received until 
October 26, 2005, more than 10 months subsequent to the DMC's 
December 2004 letter notifying him of the overpayment and 
informing him of his right to request a waiver.  The 
regulations cited above note that such a request must be made 
within 180 days of the date of that notice.  Thus, the 
appellant's request for waiver of recovery of the overpayment 
was not timely.  38 C.F.R. § 1.963; see also 38 U.S.C.A. § 
5302 (West 2002).

At his March 2008 Board hearing, the veteran contended that 
he never received the March 2004 letter from the Milwaukee 
Pension Center informing him that VA had obtained information 
that he was a fugitive felon, and that his pension benefits 
could be terminated after a period of 60 days or more as a 
result of this fact.  However, there is a "presumption of 
regularity" under which it is presumed that government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992). While Ashley dealt with regularity of procedures 
at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the Court applied this presumption of regularity to 
procedures at the RO.  In this case, no clear evidence to the 
contrary has been presented to rebut the presumption of 
regularity.  For example, the claims file does not reflect 
that the United States Postal Service returned the 
notification letter as undeliverable, or that the enclosures 
noted in the letter were in fact not included therewith.  

Further, the veteran does not dispute that he received the 
December 2004 letter informing him of his indebtedness and 
his right to request a waiver of recovery of the overpayment.  
On this point, of record is a certification dated in April 
2006 from the Chief of Operations that a demand letter with 
the notice of rights was sent to the appellant on December 
23, 2004, and that the letter was not returned due to an 
incorrect address.  As such, the Board presumes that the 
December 2004 notice letter regarding the overpayment, 
including the means by which he could apply for a waiver, was 
sent to the appellant, included the necessary attachments, 
and was received by him; and, importantly, the veteran 
acknowledges he received it.  There is no dispute that the 
veteran did not submit a request for waiver of recover of the 
overpayment within 60 days of the December 2004 letter.    

As the evidence shows without dispute that the appellant's 
application for waiver of recovery of an overpayment of 
13,949.90 was not received within 60 days of the December 23, 
2004, letter notifying him of the indebtedness and his rights 
to request a waiver of recovery of the overpayment, the 
preponderance of the evidence is against his claim.  As such, 
the benefit of the doubt doctrine is not for application with 
respect to this matter.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Because a request for 
waiver was not received within 180 days of the December 23, 
2004, notice letter, entitlement to a waiver of recovery of 
the overpayment in the original amount of $13,949.90 is not 
warranted. 





ORDER

The veteran's request for waiver of recovery of overpayment 
indebtedness to VA in the original amount of $13,949.90 was 
not timely.  The appeal is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


